Case 2:19-mj-00346-CRE Document 3 Filed 02/20/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

lN THE MATTER OF THE SEARCH OF:
Apple MacBook Pro, Serial No. MAGISTRATE NO. 19-346
COZSQ4IVGTFM, recovered from Room [UNDER SEAL]

534, Sheraton Station Square

HP Laptop Model Lucasfilm Ltd., recovered MAGISTRATE NO. 19-347

 

from Room 534, Sheraton Station Square [UNDER SEAL]

Apple iPhone 7, White front, red back, MAGISTRATE NO. 19-348

cracked screen, Model Al66(), recovered [UNDER SEAL]

from Cassio Orville Donald Slowden

Black Apple iPhone, unknown model, MAGISTRATE NO. 19-349

recovered from Toyota Camry [UNDER SEAL]

White Apple iPhone, unknown “S” model, MAGISTRATE NO. 19-350

recovered from Toyota Camry [UNDER SEAL]
AFFIDAVIT IN SUPPORT OF

AN APPLICATI()N FOR A SEARCH WARRANT
l, David Anderchak, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
l. l make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search Warrant authorizing the examination of electronic
devices that are currently in law enforcement possession, and the extraction from those devices
of the electronically Stored information described in Attachment B.
2. I have been employed as a Postal Inspector With the United States Postal
Inspection Service since November of 2003. My duties include the investigation of crimes that
involve the U.S. Postal Service and the U.S. mail. These crimes include mail fraud, mail theft,

identity theft, burglaries and robberies of post offices, and counterfeit postal money orders. I am

 

 

Case 2:19-mj-00346-CRE Document 3 Filed 02/20/19 Page 2 of 11

currently assigned to the External Crimes Team within the Pittsburgh Office and l have served as
a member of the Financial Crimes Task Force of Southwestern Pennsylvania. l am a “Federal
Law Enforcement Officer” within the meaning of F ederal Rule of Criminal Procedure
4l(a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly
authorized by the Attorney General to request a search warrant. As a law enforcement officer, l
have used a variety of methods to investigate crime, including, but not limited to, visual
surveillance, witness interviews, the use of search warrants, confidential informants and
undercover operations

3. This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that the devices in Attachment A contain evidence of violations
of Title 18, Sections 1028 (identity fraud), 1028A (aggravated identity theft), 1029 (access
device fraud), 1344 (bank fraud), 371 (conspiracy), or 1708 (theft of mail).

IDENTIFICATION OF DEVICES TO BE EXAMINED
5. Your affiant seeks a search warrant for the following electronic devices:

a. Apple MacBook Pro, Serial No. COZSQ4IVGTFM, recovered from Room
534, Sheraton Station Square

b. HP Laptop Model Lucasfilm Ltd., recovered from Room 534, Sheraton
Station Square

c. Apple iPhone 7, white front, red back, cracked screen, Model Al660,
recovered from Cassio Orville Donald Slowden

d. Black Apple iPhone, unknown model, recovered from Toyota Camry

e. White Apple iPhone, unknown “S” model, recovered from Toyota Camry

 

 

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 3 of 11

6. These devices have been in secure law enforcement custody since the times they
were recovered (the circumstances of which are explained more fully below). ln my training and
experience, I know that the devices have been stored in a manner in which their contents are, to
the extent material to this investigation, in substantially the same state as they were when the
devices first came into the possession of law enforcement

PROBABLE CAUSE

7. On Friday, February 7, 2019, your affiant was contacted by a Fraud lnvestigator
from Citizens Bank. He reported that between January of 201 8 to the present date of February 7,
2019, Citizens Bank, NA, a federally insured financial institution, has been experiencing an
account takeover fraud. The fraud involved a caller contacting Citizens Bank’s customer service
contact center. The suspect would impersonate Citizens Bank customers and order replacement
debit cards and debit card PIN reminders to the customers’ addresses on file.

8. lt was determined through the investigation that to facilitate the fraud, the suspect
was fraudulently enrolling the Citizens Bank victim customers in the United States Postal
Service’s informed delivery service. This was done in order to receive notification of when the
cards would be delivered, so they could be intercepted upon delivery by the United States Postal
Service.

9. Once the cards were intercepted, the suspect(s) would use the debit cards to
conduct ATM cash withdrawals in the victim customers’ geographical area. ln total, 104 victim
customers have been targeted by this known fraud ring across the states of Massachusetts,
Maine, Rhode lsland, New Hampshire, Pennsylvania, and New York. The higher concentration

of the fraud has occurred in the Pittsburgh, PA, Philadelphia, PA, and Massachusetts/Rhode

 

 

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 4 of 11

Island border area. To date, Citizens Bank has sustained a loss in the amount of $545,228 related
to this fraud ring.

10. On February 7, 2019, Citizens Bank discovered that the suspect had ordered
replacement debit cards and PIN reminders for four Citizens Bank customers located in
McMurray, PA. The four customers are L.M. of 216 Robinhood Ln, J.L. 113 Maid Marion Ln,
C.J. of 90 Will Scarlet, and E.H. of 233 King Richard Drive. All four replacement debit cards
and PIN reminders were ordered through Citizens Bank’s contact center on February 6, 2019.

11. On February 7, 2019, Citizens Bank Corporate Security Fraud lnvestigations
notified United States Postal lnspector Dave Anderchak of the recently ordered replacement
debit cards and PIN reminders and asked for the United States Postal lnspection Service’s
assistance in investigating the fraud.

12. The Citizens Bank Fraud lnvestigator informed your affiant that Citizens Bank
replacement ATl\/l cards and/or PlN numbers were mailed from Citizens Bank, 20 Cabot Road,
Medford, MA 02155 and were due for delivery on Monday, February 1 1, 2019.

13. On the morning of February 11, 2019, your affiant confirmed with USPS
management that the following four Citizens Bank mailings had arrived and were due for
delivery later in the afternoon of February 11, 2019:

E.H.

233 King Richard Drive
McMurray, PA 15317
C.J.

90 Will Scarlet Road
McMurray, PA 15317
J.L.

113 Maid Marion Lane
McMurray, PA 15317

 

 

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 5 of 11

J.L.
113 Maid Marion Lane
Mcl\/Iurray, PA 15317
14. On Monday February 11, 2019, Postal lnspectors along with officers from the
Peters Township Police and the Department of Homeland Security initiated surveillance in the
McMurray, PA neighborhood that included 113 Maid Marion Lane, McMurray, PA 15317, 90
Will Scarlet Drive, Mcl\/Iurray, PA 15317, and 233 King Richard Drive, McMurray, PA 15317.
15. At approximately 2105 pm, U.S. Mail was delivered to the 90 Will Scarlet Drive
address At approximately 2108 pm, Postal Inspector James Ali observed an African-American
male operating a white four door sedan bearing an out of state license plate stop in front of the 90
Will Scarlet Drive address. The vehicle stopped at the mailbox and the male accessed the
mailbox for 90 Will Scarlet Drive before driving from the area.
16. lnspector Ali checked the mailbox and confirmed that mail was present, but not
the Citizens Bank mailings
17. Moments later Postal Inspector Brian Plants who was conducting surveillance at
233 King Richard Drive, McMurray, PA observed the same four door white sedan drive slowly
past the 233 King Richard Drive address
18. At approximately 2:10 pm, your affiant along with Peters Township Sergeant Rob
Kemp observed a white four door Toyota Camry bearing Connecticut license plate AN06784
driven by an African-American male in the 200 block of King Richard Drive.
19. Your affiant and Sergeant Kemp initiated a traffic stop of the vehicle and
identified the driver of the vehicle by license as:
Cassio Orville Donald Slowden

8203 S. Palrn Drive, Apt. 517
Pembroke Pines, FL 33025

 

 

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 6 of 11

20. As Slowden exited the vehicle, officers noticed an opened Citizens bank mailing
in the name of C.J., 90 Will Scarlet Drive, McMurray, PA 15317 in the bottom side compartment
of the driver’s side door of the vehicle.

21. Your affiant and officer Kemp secured Slowden and conducted a brief search for
officer safety. At this time, officers discovered a room key holder for Room 534, a Sheraton
room key, and a meal coupon for the Sheraton at Station Square, 300 West Station Square Drive,
Pittsburgh, PA 15219, with a departure date of February 15, 2019.

22. Also found on the person of Slowden was an Apple iPhone 7, white front, red
back, cracked screen, Model A1660.

23. Slowden was arrested on state charges

24. On February 11, 2019, your affiant applied for and received federal search
warrants for Room 534 of the Sheraton at Station Square and the white Toyota Camry described
above, at Mag. Nos. 19-287 and 19-288 (under seal).

25. Additionally, a criminal complaint was filed, and an arrest warrant was issued, for
Slowden at Mag. No. 19-289 (under seal).

26. On the evening of February 11, 2019, law enforcement executed the search
warrant on Room 534 of the Sheraton at Station Square. Investigators discovered stolen U.S.
mail from a second neighborhood in the Pittsburgh area. lnvestigators also located an Apple
MacBook Pro, Serial No. C02SQ4IVGTFM, and an HP Laptop model Lucasfilm Ltd.

27. The same night, law enforcement executed the search warrant on the white
Toyota Camry. ln the vehicle, investigators discovered U.S. Mail stolen from the 90 Will Scarlet
address noted above, as well as a black Apple iPhone, unknown model, and a white Apple

iPhone, unknown “S” model.

 

 

 

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 7 of 11

28. Your affiant believes that the information contained within the devices may help
to identify the other suspects and conspirators instructions to others regarding the crimes, as well
as other communications made in furtherance of the conspiracy, including contacts made to
financial institutions

29. Without turning on the cellular phones, and searching them, it is not possible to
tell what telephone number is associated with the phones With the authorization sought in this
search warrant, your affiant will be able to identify the associated telephone numbers A
subpoena to the cellphone provider for this telephone number can then be completed to obtain
additional details about the account holder, including associated addresses telephone numbers
and methods of payment.

30. Your affiant also knows that the devices are capable of not only voice
communications but also text messaging, SMS chat messaging, and email communications
Your affiant also knows that these devices may also have significant electronic storage
capability, as well as internet browsing and computer functions, and memory storage which may
reveal additional evidence of the crimes

31. Your affiant also knows through training and experience, that the conspirators of
financial crimes and identity theft crimes communicate by electronic means And, that electronic
devices such as computers, tablets, cell phones or other electronic storage devices are used to
store debit/credit card account information and identification documents since these devices can

store thousands of pieces of data including contacts with financial institutions and information

from financial institutions

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 8 of 11

32. Therefore, your affiant has reason to believe that the electronic devices described
above contain evidence concerning the offenses of mail theft, bank fraud, identity fraud,
aggravated identity theft, access device fraud, and conspiracy.

33. The devices Will be provided to the computer forensic examiners at the United
States Secret Service for examination.

34. The devices are currently in storage at the offices of the United States Secret
Service at 112 Washington Place, 2 Chatham Center, Suite 1610, Pittsburgh, PA 15219. In my
training and experience, l know that the devices have been stored in a manner in which its
contents are, to the extent material to this investigation, in substantially the same state as they
were when the devices first came into the possession law of enforcement

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

35. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
lntemet are typically stored for some period of time on the device. This information can
sometimes be recovered with forensics tools

Forensic Evidence: Deleted Files, User Attribution

36. As further described in Attachment B, this application seeks permission to locate
not only electronically stored information that might serve as direct evidence of the crimes
described on the warrant, but also forensic evidence that establishes how the Device was used,
the purpose of its use, who used it, and when. There is probable cause to believe that this
forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the

storage medium but has since been deleted or edited, or of a deleted portion of a file

(such as a paragraph that has been deleted from a word processing file). Virtual memory

8

 

 

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 9 of 11

paging systems can leave traces of information on the storage medium that show what
tasks and processes were recently active. Web browsers, e-mail programs, and chat
programs store configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating systems can record
additional information, such as the attachment of peripherals, the attachment of USB
flash storage devices or other external storage media, and the times the computer was in
use. Computer file systems can record information about the dates files were created and
the sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device Works may,
after examining this forensic evidence in its proper context, be able to draw conclusions
about how electronic devices were used, the purpose of their use, who used them, and
when.

d. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review team and
passed along to investigators Whether data stored on a computer is evidence may
depend on other information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information necessary to

understand other evidence also falls within the scope of the warrant.

 

 

Casei2:19-mj-OO346-CRE Document3 Filed 02/20/19 Page 10 of 11

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium.

37. Nature of examination Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant l am applying for would permit the examination of the device consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the
device to human inspection in order to determine whether it is evidence described by the warrant.

38. Manner of execution Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises Consequently, l submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION

39. l submit that this Affidavit supports probable cause for a search warrant

authorizing the search of the devices described in Attachment A, to seek the items described in

Attachment B.

10

 

 

 

Case 2:19-mj-OO346-CRE Document 3 Filed 02/20/19 Page 11 of 11

40. Based on my training and experience, and the facts set forth in this Affidavit,
there is probable cause to believe that there is evidence of violations of the federal crimes of mail
theft, bank fraud, identity fraud, aggravated identity theft, access device fraud, and conspiracy

contained within the electronic devices
The above is true and correct to the best of my knowledge.

Respectfiilly submitted,

/‘\»‘ \ \\
\) wl s ild/\
David Anderclfa v

U. S. Postal lns ector
U.S. Postal Inspection Service

Subscribed and sworn to before me
on February 19, 2019:

 

11

 

 

